Citation Nr: 0913651	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The record reflects that the Veteran was scheduled for a 
Travel Board hearing before a Veterans Law Judge in August 
2008, but that he failed to report for the hearing.

As explained in more detail below, the Board grants the 
Veteran's application to reopen the previously denied claim 
of entitlement to service connection for multiple sclerosis.  
The reopened claim and the claims for service connection PTSD 
with depression and for bilateral hearing loss require 
additional development and are the subject of the remand 
appended to this decision.  The issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
multiple sclerosis by an April 1985 rating decision

2.  Evidence added to the record since the RO's April 1985 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for multiple sclerosis.




CONCLUSION OF LAW

New and material evidence has been received since the April 
1985 RO decision, and thus the claim for service connection 
for multiple sclerosis is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

As discussed in more detail below, sufficient evidence is of 
record to reopen the Veteran's claim for service connection 
for multiple sclerosis.  Therefore, no further development is 
needed with respect to this claim.

Analysis

The Veteran's claim of service connection for multiple 
sclerosis was denied by an April 1985 rating decision.  He 
was advised of this rating decision in an April 1985 letter.  
He did not, however, file a notice of disagreement and that 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a December 2002 written statement, the Veteran indicated 
that he was again seeking service connection for multiple 
sclerosis.  To reopen a claim, new and material evidence must 
be presented or secured.  38 U.S.C.A. § 5108.  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence which has been submitted 
by the Veteran or otherwise associated with the claims folder 
since the final decision in April 1985.  The credibility of 
new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Veteran's claim of service connection for multiple 
sclerosis was denied by the RO in April 1985 based on a lack 
of evidence that multiple sclerosis was incurred in or 
aggravated by active service and could not be presumed to 
have been incurred in service.

Evidence received since the April 1985 rating decision 
includes statements by the Veteran that he displayed symptoms 
of multiple sclerosis during service such as soreness in the 
lower extremities, blurred vision and general malaise, but 
that a diagnosis of multiple sclerosis was not made until 
many years later.  In a March 2009 informal brief, the 
Veteran's representative provided a statement from an 
Assistant Professor of  Neurology who wrote in another case 
that current medical research indicates that "diagnostic 
criteria and technology that assist with the diagnosis [of 
multiple sclerosis] have been improving for the past 20 
years, and the diagnosis was very difficult to make during 
the 1970's."  

The Board finds that this evidence is new as it was not 
previously of record. Moreover, this evidence is material in 
that it raises a question of whether the Veteran's earliest 
manifestations of multiple sclerosis may have had their onset 
during service.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for 
multiple sclerosis.  38 C.F.R. § 3.303.  Accordingly, the 
claim for service connection for multiple sclerosis is 
reopened.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefit sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further development is therefore required.  38 C.F.R. § 
3.159(c)(4).  This will be discussed in the remand below.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for multiple sclerosis.


REMAND

The Veteran's reopened claim of service connection for 
multiple sclerosis along with his claims of service 
connection for PTSD with depression and bilateral hearing 
loss warrant further development.

The Veteran contends that his multiple sclerosis had its 
clinical onset during active service.  Applicable regulations 
provide that where a Veteran had active service continuously 
for 90 days or more during a period of war or during 
peacetime service after December 31, l946, and multiple 
sclerosis becomes manifest to a degree of 10 percent or more 
within 7 years from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2008).  

Private and VA medical treatment records reveal diagnoses of 
multiple sclerosis.  The Veteran contends that he exhibited 
several symptoms of multiple sclerosis before it was 
diagnosed in 1982.  Specifically, he states that he 
experienced soreness in the lower extremities, blurred vision 
and general malaise.  Service treatment records document 
several complaints of malaise.   

The Board finds that a VA examination clarifying when the 
earliest onset of multiple sclerosis symptomatology was shown 
is warranted in this case.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

With respect to the claim for service connection for PTSD 
with depression, the medical evidence of records shows that 
the Veteran is currently diagnosed as having PTSD. 

The Veteran contends that he served with the First Marine 
Brigade from 1960 to 1962 and that his duties involved 
supervising, instructing and coordinating enlisted personnel 
in wire and radio communication.  He reported that the First 
Marine Brigade was stationed in Laos and Southeast Asia prior 
to the official start of the Vietnam War and that during this 
time, he was subjected to combat conditions, including the 
death and injury of fellow soldiers and constant exposure to 
enemy fire.   

The Veteran's in-service stressor statements have not been 
corroborated.  Accordingly, the Veteran's stressor statements 
with the corresponding dates should be sent to the US Army 
and Joint Services Records Research Center (JSRRC) for 
corroboration.

With respect to the claim of service connection for bilateral 
hearing loss, the medical evidence of record indicates that 
on audiological testing in January 2001, the Veteran was 
diagnosed as having binaural mild to severe sensorineural 
hearing loss with poor reliability.  

The Veteran contends that he developed bilateral hearing loss 
as a result of noise exposure in service.  In particular, he 
alleges that he suffered hearing damage during his tenure as 
a forward observer which put him in close proximity to 
artillery fire.  He also indicates that he obtained a 
Marksman Badge (M1 Rifle) and Sharpshooter Badge (Cal .45 
Pistol).  He contends that he was not issued any hearing 
protection.  

The Board observes that although the Veteran's service 
medical records do not show any hearing loss, the absence of 
evidence of a hearing loss disability in service is not fatal 
to his claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993).  The Veteran is competent to describe his exposure to 
loud sounds.   See Charles v. Principi, 16 Vet. App. 370 
(2002).

A VA examination is needed so that an examiner can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
any current hearing loss and service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
neurological examination for the purpose 
of ascertaining the approximate date of 
clinical onset of his multiple sclerosis.  
The claims file should be made available 
to the examiner.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran 
had signs of multiple sclerosis either 
during service or within the first seven 
years after his separation from service.  

2.  The RO should contact the Veteran and 
allow him the opportunity to provide any 
additional information regarding his 
claimed stressors.

3.  The RO should review the file and 
prepare a summary of the Veteran's 
stressors along with dates provided. The 
RO should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the Veteran's 
asserted in-service stressors.   

4.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
Veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the PTSD is 
the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors.

5.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently present bilateral hearing 
loss.  The claims folder must be made 
available to the examiner.  Any indicated 
studies should be performed.  For purposes 
of determining the etiology of the claimed 
disability, the examiner should assume 
that the Veteran was exposed to loud noise 
during the performance of his service 
duties.  Based upon the claims folder 
review and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the any hearing disability is 
etiologically related to the Veteran's 
military service.  

6.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims.  If the benefits sought 
are not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


